DALLAS, Circuit Judge.
I have attentively considered the very ingenious argument which has been submitted in support of the defendant’s motion for a new trial, but have not been convinced by it. The construction sought to be put upon several of the clauses of the policy in suit, as applied to the undisputed facts of this ease, is in each instance, I think, too subtle, strained, and unnatural to be adopted at the instance of the company by which that policy was framed and issued. The motion for a new trial is denied.